DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
I) there are no reference characters, which would help clearly point out the different parts of the invention; 
II) there is text in the drawings (for example, “sliding joints”, FIG. 6); and 
III) FIGS. 5, 7 and 8 are faint/have a poor resolution, which makes reading the dimensions difficult.
It is noted that any changes to the drawings, specifically with respect to reference characters, should also be reflected in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8, 9 and 11-13 are objected to because of the following informalities:
Claim 5, lines 2 and 4-8, all instances of numbers within parentheses should be removed unless the numbers are reference characters pertaining to the drawings.
Claim 8, lines 2-6, all instances of numbers within parentheses should be removed unless the numbers are reference characters pertaining to the drawings.
Claim 9, lines 2-4, “(i) a distance between the first leg and the second leg that is shorter than the distance between the fourth leg and the first leg when the expandable canopy is in its expanded position” is redundant as this limitation was already previously recited in lines 14-16 of claim 8.
Claim 9, lines 4 and 6, all instances of numbers within parentheses should be removed unless the numbers are reference characters pertaining to the drawings.
Claim 11, line 1, “lower hub” should be changed to --the lower hub--.
Claim 11, line 2, “upper hub” should be changed to --the upper hub--.
Claim 12, line 2, all instances of numbers within parentheses should be removed unless the numbers are reference characters pertaining to the drawings.
Claim 13, line 2, all instances of numbers within parentheses should be removed unless the numbers are reference characters pertaining to the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “lower ends of certain of the rib members being respectively coupled to a slider mechanism slidably mounted to each of the respective legs” in lines 4-5.  Due to the wording on the claim limitation, it is unclear if there is only one slider that is coupled to all the legs and the lower ends of the certain rib members, or if there each leg has a slider and the lower ends of certain rib members are coupled to just one said sliders.  For examination purposes, the latter will be assumed.  Clarification is required.
Claim 2 recites the limitation "the footprint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the footprint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “lower ends of certain of the rib members being respectively coupled to a slider mechanism slidably mounted to each of the respective legs” in lines 8-9.  Due to the wording on the claim limitation, it is unclear if there is only one slider that is coupled to all the legs and the lower ends of the certain rib members, or if there each leg has a slider and the lower ends of certain rib members are coupled to just one said sliders.  For examination purposes, the latter will be assumed.  Clarification is required.
Claim 14 recites the limitation "the footprint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the footprint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a cover” in line 1.  It is unclear if the “cover” is the same as the “canopy” previously recited in claim 1 (line 6).  If so, they should have the same name (either cover or canopy).  For examination purposes, they are assumed to be the same.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,220,835 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim elements of claims 1-16 of the present invention are disclosed in the claims of the reference patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do Boi (FR-2,849,668 A1).
	Claims 1 and 3: Do Boi discloses an expandable canopy frame comprising: a plurality of legs (1, 2) coupled to each other through a plurality of rib members (5) scissor-type coupled together (as seen in FIGS. 1-5), with upper ends of certain of the rib members being respectively coupled to top ends of the legs (via 6), and lower ends of certain of the rib members being respectively coupled to a slider mechanism (7) slidably mounted to each of the respective legs; 10a roof assembly (comprised of 4 and members 5 extending between joints 8/9) for supporting a canopy; and a releasable locking assembly (comprised of any of the members 9 and 10 on a specific side of the canopy), coupled to the roof assembly (as seen in FIG. 5, 9/10 is coupled to members 5 of the roof assembly), for facilitating the expansion of the expandable canopy into an expanded position and for maintaining the canopy in the expanded position (via locking structure seen in FIGS. 6-10); wherein the expandable canopy in its expanded position has a plurality of sides (comprised of members 5 extending between the legs along perimeter of the canopy) , and 15wherein the releasable locking assembly is closer to one of the sides than to the remaining sides of the expandable canopy in its expanded position (members 9 and 10 of the specific side of the canopy are located on that side of the canopy and therefore is (substantially) closer to that side that the other remaining sides).
	Claim 2: Do Boi discloses the releasable locking assembly as being accessible by a person standing outside of the footprint created by the expandable canopy in its 20expanded position (the person could stand outside of the canopy but still reach up and pull on member 102 since it is located on the side/perimeter of the canopy).
	Claim 10: Do Boi discloses the releasable locking assembly as 25comprising a hub assembly comprises an upper hub (upper member 9 seen in FIG. 10) and a lower hub (lower member 9 and 10 seen in FIG. 10), wherein the lower hub is insertable into and maintained in the upper hub (via 102-104; FIG. 10) when the expandable canopy is in its expanded position.
	Claim 12: Do Boi discloses the roof assembly as comprising four roof rib assemblies, each roof rib assembly comprising two ribs coupled to each other through a rib joint (each support rib considered to be one pair of members 5 that are scissor-type coupled and extend between joints 8 and 9, wherein the rib joint is the pivot member that coupled the ribs at their centers).
	Claim 16: Do Boi discloses a cover (“canvas”, page 1, lines 34-35 of English translation) for covering the roof assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do Boi (FR-2,849,668 A1) as applied to claim 10 above, and further in view of Yang (US-9,995,056 B2).
	Do Boi is discussed above and teaches a spring pin () and a hole (not labeled), but does not disclose the lower hub as having the spring pin that engaged the hole on the upper hub.  Yang teaches an expandable canopy comprising a releasable locking assembly comprising a hub assembly (FIGS. 6-7) having an upper hub (23) and a lower hub (24/25), wherein the lower hub is insertable into and maintained in the upper hub (as seen in FIG. 7) when the expandable canopy is in its expanded position, wherein the lower hub comprises a tube 30spring pin (34) that engages into a hole (40) on upper hub for releasable coupling therein (as seen in FIG. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do Boi to include a lower hub with a tube spring pin that engaged a hole on the upper hub, as taught by Yang, as an equivalent alternative that would provide the same results but also have the advantage of not having a member (pull ring 102) that could potentially wear against the fabric of the canopy over time.

Allowable Subject Matter
Claims 4, 5, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a proper Terminal Disclaimer.
Claims 6 and 14 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon filing of a proper Terminal Disclaimer.
Claims 8, 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and upon filing of a proper Terminal Disclaimer.

Regarding claim 8, the following is a statement of reasons for the indication of allowable subject matter:  
Stehly (US-10,662,667 B2) discloses an expandable canopy frame comprising: a first leg (leftmost leg seen in FIG. 1) coupled to a second leg (second rightmost leg in FIG. 1) by two scissor couplings (5’ , 5”) comprising four rib members (5a’, 5a”, 5b’, 5b”), the second leg coupled to a third leg (right most leg in FIG. 1) by two scissor couplings comprising four rib members (comprises eight rib members 5c, 5d, so any four of the eight could be considered the four rib members), the third leg coupled to a fourth leg (second leftmost leg in FIG. 1) by two scissor couplings (5’, 5”) comprising four rib members (5a’, 5a”, 5b’, 5b”), and the fourth leg coupled to the first leg by four scissor couplings 30comprising eight rib members (comprises eight rib members 5c, 5d); {N5716412}12upper ends of certain of the rib members being respectively coupled to top ends of the legs (via 8), and lower ends of certain of the rib members being respectively coupled to a slider mechanism (80) slidably mounted to each of the respective legs; a roof assembly (inner members 5 connected to 50 and not legs) for supporting a canopy; and 5a releasable locking assembly (9), coupled to the roof assembly (the three members 5 that comprise the roof assembly all include locking mechanisms 9), for facilitating the expansion of the expandable canopy into an expanded position and for maintaining the canopy in the expanded position; wherein when the expandable canopy is in its expanded position the rib members coupled between the first leg and the fourth legs provide a clearance to enter the canopy that is higher than the clearance provided by the rib members coupled between any of the other two legs (as seen in FIGS. 1 and 8).  Stehly lacks the distance between the first leg and the second leg as being shorter than the distance 10between the fourth leg and the first leg when the expandable canopy is in its expanded position and it would not have been obvious to include this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636